Title: From Thomas Jefferson to Alexander Hamilton, 25 June 1791
From: Jefferson, Thomas
To: Hamilton, Alexander



Sir
Philadelphia June 25. 1791.

Your favour of the 8th. inst. could only be recieved on my return here, and I have this morning been considering of it’s contents. I think with you that it will be interesting to recieve from different countries the details it enumerates. Some of these I am already in a regular course of recieving. Others when once well executed, will scarcely need to be repeated. As to these I already possess what may answer your views in part. I must therefore give you the trouble to call on me in some of your walks, in order that after seeing what I possess, we may decide on the proper supplement. I think it adviseable not to trouble gentlemen abroad with sending what we  have already, because the less we give them to do the more secure we shall be of having it done. I am with the most respectful esteem Dr. Sir Your most obedt & most humble servt,

Th: Jefferson

